1-06-3080

                                                                     FIFTH DIVISION
                                                                     MAY 23, 2008


ARTHUR BRITTON,                                         )    Circuit Court of
                                                        )    Cook County.
               Plaintiff-Appellant,                     )
       v.                                               )    No. 05 L 8145
                                                        )
UNIVERSITY OF CHICAGO HOSPITALS,                        )    Honorable
a Corporation,                                          )    Susan F. Zwick
               Defendant-Appellee.                      )    Judge Presiding.



       JUSTICE TULLY delivered the opinion of the court:

       The plaintiff, Arthur Britton, filed a complaint sounding in premises liability against the

University of Chicago Hospitals. Mr. Britton was injured while entering the hospital through a

revolving door when the glass surrounding the revolving door shattered. The trial court granted

summary judgment in favor of the defendant. We affirm.

                                            Background

       On September 24, 2004, the plaintiff went to the University of Chicago Hospital to visit

his son who was a patient there. The plaintiff was carrying an overnight bag and some food

when he tried to enter the hospital through a revolving door. As the plaintiff pushed the door

with his left hand, the door jammed. The plaintiff gave the door a “shove” and “pushed real

hard”; however, the door did not move. Then, the outer, curved glass surrounding the revolving

door broke. Plaintiff injured his left shin and knee.

       Plaintiff filed a complaint alleging defendant was negligent through careless management

of the revolving door. The plaintiff also alleged the defendant was liable under the doctrine of
1-06-3080

res ipsa loquitur. The trial court granted summary judgment in favor of the defendant.

        On appeal, the plaintiff first contends that the defendant had a duty to maintain a proper

ingress/egress to the premises. Specifically, plaintiff argues that defendant’s failure to make a

reasonable inspection of its entrance confers upon it constructive notice of the defect in the door.

Plaintiff further argues that whether or not defendant made a proper inspection is a question of

fact.

                                               Analysis

        In viewing the record, this court must view all the evidence in the light most favorable to

the plaintiff--the nonmoving party. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154
Ill. 2d 90, 131, 607 N.E.2d 1204 (1992). In responding to the hospital’s summary judgment

motion, the plaintiff may not rest on the pleadings but must affirmatively demonstrate that there

is a genuine issue of material fact that requires trial. To establish a claim for negligence, the

plaintiff must present evidence demonstrating that (1) the defendant owed a duty of care; (2) the

defendant breached that duty; and (3) the breach proximately caused the plaintiff’s injuries.

        Here, the plaintiff has failed to demonstrate that any issue of fact exists regarding the

defendant’s breach of any duty or that any breach proximately caused his injuries. To prevail on

his theory that the defendant's negligent maintenance of its revolving door proximately caused

his injuries, the plaintiff is required to come forward with some evidence tending to prove that a

specified condition under the defendant's control caused the glass to break. See Kimbrough v.

Jewel Cos., 92 Ill. App. 3d 813, 416 N.E.2d 328 (1981). In this case the record does not contain

any evidence which raises a question of fact regarding a specific condition under the hospital’s


                                                  2
1-06-3080

control that caused plaintiff’s injury. There is nothing in the record regarding any defect in the

glass or the revolving door. There is nothing in the record regarding maintenance of the

revolving door. Further, there is nothing in the record to indicate that the hospital had actual or

constructive notice of any defect in the revolving door. Here the record merely contains general

allegations against the defendant but no evidence creating any issues of material fact.

       The plaintiff next contends that he has presented sufficient evidence of negligence under

the doctrine of res ipsa loquitur. Specifically, the plaintiff asserts that he was injured by a door

that was under the defendant's control and management.

       The doctrine of res ipsa loquitur requires that (1) the occurrence is one that ordinarily

does not occur in the absence of negligence; and (2) the defendant had exclusive control of the

instrumentality that caused the injury. Dyback v. Weber, 114 Ill. 2d 232, 242, 500 N.E.2d 8

(1986). The issue before this court is whether the defendant had sole and exclusive control of the

revolving door at the time of plaintiff's injury. " We think not.

       This door, as well as doors of like design, did not and does not operate itself. It was made

available by the hospital, but was not being operated by it. By the plaintiff's own testimony he

was operating the door when the glass broke. He had to exercise some force to enter the hospital.

In fact, since no other person was within the door at the time, he was the sole agency which

caused the door to revolve. This being true, then, at the time of injury, the hospital had no control

over the door.

       The plaintiff maintains that Illinois law does not require that the defendant have

"exclusive control" over the instrumentality. Plaintiff cites Lynch v. Precision Machine Shop,


                                                  3
1-06-3080

Ltd., 93 Ill. 2d 266, 272, 443 N.E.2d 569 (1982), in support of his position that the requisite

degree of control is not a rigid standard.

       It must be noted that the doctrine is simply a rule of evidence relating to the sufficiency of

plaintiff's proof. Here, we find that the doctrine is not applicable. The operation of a revolving

door is not within the exclusive control of the owner of the premises. Persons using them take a

distinct part in their operation and are chargeable with the exercise of ordinary care in the use

thereof. Injuries may occur in their operation from a lack of due care, either on the part of the

person injured or from that of those using the door at or near the same time as the person injured.

Under conditions of that character, a proprietor cannot be considered liable. Further, where a

structure not obviously dangerous has been in daily use for an extended period of time and has

proven adequate, safe, and convenient for the purposes to which it was being put, it may be

further continued in use without the imputation of negligence.

       Moreover, the res ipsa loquitur doctrine applies only when the facts proved by the

plaintiff admit of the single inference that the accident would not have happened unless the

defendant had been negligent. Here, that is not the case. If it is reasonable to presume from the

facts that defendant's negligence proximately caused plaintiff's injury, it is equally logical to infer

that some third party passing through the door just prior to plaintiff had carelessly subjected it to

an unusual strain which caused the glass to break and that such an act was the proximate cause of

plaintiff's injury. Clearly if two reasonable inferences are deducible from the same facts, one of

which comports with defendant's responsibility and the other is directly contra thereto, neither

should be indulged to permit recovery by use of the doctrine of res ipsa loquitur for the apparent


                                                   4
1-06-3080

reason that, if such a practice is permissible, a jury is called upon to enter the field of speculation

and engage in a guessing contest.

       Accordingly, we find that the trial court did not err in granting defendant's motion for

summary judgment. The judgment is affirmed.

       Affirmed.

       FITZGERALD SMITH, P.J., and O'MARA FROSSARD, J., concur.




                                                   5